NOTICE: This opinion is subject to motions for rehearing under Rule 22 as
well as formal revision before publication in the New Hampshire Reports.
Readers are requested to notify the Reporter, Supreme Court of New
Hampshire, One Charles Doe Drive, Concord, New Hampshire 03301, of any
editorial errors in order that corrections may be made before the opinion goes
to press. Errors may be reported by email at the following address:
reporter@courts.state.nh.us. Opinions are available on the Internet by 9:00
a.m. on the morning of their release. The direct address of the court’s home
page is: http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                            ___________________________


Carroll
No. 2018-0336


                           STATE OF NEW HAMPSHIRE

                                          v.

                                ELIZABETH SEIBEL

                             Argued: April 14, 2021
                       Opinion Issued: September 22, 2021

      Gordon J. MacDonald, attorney general (Brandon H. Garod, senior
assistant attorney general, on the brief and orally), for the State.


      Thomas Barnard, senior assistant appellate defender, of Concord, on the
brief and orally, for the defendant.


       DONOVAN, J. The defendant, Elizabeth Seibel, appeals her convictions,
following a bench trial in the Superior Court (Ignatius, J.), on one count of
financial exploitation of an elderly person, see RSA 631:9, I(a)(2) (2016), and
two counts of theft by unauthorized taking, see RSA 637:3 (2016). She
challenges the sufficiency of the evidence on all three convictions. Because the
State presented sufficient evidence to support each of the defendant’s
convictions, we affirm.
                                    I. Facts

       The trial court found or could have found the following facts. The victim
is an elderly widow and the defendant’s mother-in-law. In November 2012, the
victim and her husband moved to New Hampshire to be close to their son and
his wife, the defendant. About one month later, the victim’s husband died. At
that time, the victim had about $11,300 in her personal checking account and
owned four certificates of deposit (CDs) totaling about $110,000. She also
received approximately $3,500 each month in social security, pension, and
annuity payments. The victim had concerns about whether these financial
resources were sufficient to support her for the rest of her life.

       Shortly after her husband’s death, the victim opened another checking
account (Account #1), into which she deposited thousands of dollars. The
victim also executed a durable general power of attorney granting her son
authority to act on her behalf and authorizing the defendant to act as her agent
if her son became “unavailable or unable” to do so.

      In January 2013, the defendant and the son added their names to
Account #1 without the victim’s knowledge or consent. When the victim
discovered the arrangement, the defendant and the son told her that co-owning
the account would make it “easier to pay the bills.” Although the victim
believed that the defendant and the son were contributing money to the
account, neither did so. In February 2013, the victim, with the assistance of
the defendant, redeemed one of her CDs to pay her husband’s funeral
expenses.

       In March 2013, the victim moved into a condominium that was closer to
the defendant and the son, with whom she regularly visited. The victim lived
independently, paying her own bills and shopping for herself. She enjoyed
living in her condominium, but was concerned about her ability to afford it.

      In October 2013, the defendant began transferring money online from
Account #1 to her own personal checking account. Between October 2013 and
May 2014, the defendant transferred $12,000 from Account #1 to her own
account in separate online transactions of $1,000 or $2,000. The victim did
not authorize any of these online transfers and, at the time, she was unaware
that they had occurred.

      In March 2014, the defendant and the son informed the victim that they
planned to purchase a house in Conway and asked her to move in with them
and pay rent equal to the monthly amount she paid for her condominium.
The victim visited the house with the defendant and the son, but was
unimpressed. Afterwards, she told them that she believed the house needed




                                       2
too much work and would cost too much in renovations. Despite these
concerns, the victim agreed to move into the house, believing that her rental
payments would help the defendant and the son.

      Shortly thereafter, the defendant and the son asked the victim to sign
various documents without giving her an opportunity to review them, including
a special power of attorney (SPOA) granting the defendant authority to
purchase the house on the victim’s behalf. The victim was unaware that she
had authorized the defendant to purchase the house on her behalf. She had
no interest in the Conway house and never agreed to purchase it with her own
money.

      As of May 2014, the defendant had redeemed each of the victim’s three
remaining CDs, without the victim’s knowledge or consent, and transferred the
proceeds into Account #1. In early May 2014, the defendant and the son
opened another joint account (Account #2) without the victim’s knowledge or
consent, naming themselves and the victim as co-owners. The defendant then
began transferring money from Account #1 to Account #2. Throughout its
existence, the only source of funds deposited into Account #2 was Account #1,
which, as previously noted, held the victim’s money. The only debit card
associated with Account #2 was issued in the defendant’s name.

       In late May 2014, the closing for the Conway house took place. The
defendant attended without the victim and used her authority under the SPOA
to execute legal documents obligating the victim, then eighty-four years old, to
a thirty-year mortgage. The victim was unaware that the defendant had
purchased the house on her behalf.

      In June 2014, all of the parties moved into the Conway house. The
defendant then began spending money from Account #2 to pay for various
personal and household expenses. In total, and unbeknownst to the victim,
the defendant issued approximately $42,000 in checks and made
approximately $33,000 in debit purchases from Account #2. The defendant
used some of the funds in Account #2 to renovate and furnish the house. The
defendant also spent some of the funds on goods and services that were
personal to her, such as her hairstylist and her personal credit card and cell
phone bills. In all, after January 2015, the defendant spent approximately
$2,762 on expenses that were unrelated to the Conway house. As of May
2015, the victim’s financial resources were essentially depleted.

       Although the victim had agreed to share some household expenses with
the defendant and the son, she never authorized the defendant’s use of the
money in Account #2. The defendant’s use of this money was also “radically
different” from the victim’s personal spending habits. The victim “made regular
payments every month with checks [from Account #1] . . . to a small number of
vendors with regular recurring identities” and was “very careful in writing down


                                       3
what the reason for the payments were.” By contrast, the defendant’s
expenditures from Account #2 included payments to a wide variety of vendors
for goods and services that the victim did not normally purchase.

       The defendant’s transfers from Account #1 also differed from the victim’s
spending habits. Whenever the victim gave the defendant or the son money or
reimbursed them for certain expenses, she issued checks to them or gave them
cash. The victim tended to make such gifts and reimbursements in precise
amounts, at irregular intervals, and for specific reasons, which she often
detailed on the checks that she issued. She did not transfer money between
accounts online, as she generally did not use computers and was unfamiliar
with online banking. By contrast, the defendant’s transfers from Account #1 to
her own personal account were made at consistent intervals, in “broad . . . and
very general” amounts of $1,000 and $2,000, which did not appear to
correspond to any particular expense incurred by the victim.

      While the victim resided in the Conway house, the defendant and the son
prevented her from examining her bank statements. On one occasion, they
showed the victim one statement, but due to their resistance, the victim never
asked again. The victim was also told that the defendant and the son cashed
her remaining CDs to settle a lawsuit on the victim’s behalf when, in fact, no
such lawsuit had ever been brought against her.

      In June 2015, the victim contacted an attorney after discovering that she
owned the Conway house. Following a police investigation, the defendant was
charged with one count of theft by unauthorized taking in connection with
money totaling more than $1,500 that the defendant transferred from Account
#1 to her own account between October 2013 and May 2014; one count of theft
by unauthorized taking relating to purchases totaling more than $1,500 that
the defendant made from Account #2 between May 2014 and June 2015; and
one count of financial exploitation of an elderly person with respect to
purchases totaling more than $1,500 from Account #2 after January 1, 2015.

       After the State rested, and again at the close of the evidence, the
defendant moved to dismiss the charges, arguing that the evidence was
insufficient to convict her. The trial court denied the motions and convicted
the defendant on all three counts. The trial court likewise denied the
defendant’s post-trial motion to set aside the verdicts. This appeal followed.

                                   II. Analysis

       On appeal, the defendant challenges the sufficiency of the evidence on all
three of her convictions. A challenge to the sufficiency of the evidence raises a
question of law, which we review de novo. State v. Saintil-Brown, 172 N.H.
110, 117 (2019). When considering such challenges, we objectively review the
entire record to determine whether any rational trier of fact could have found


                                        4
guilt beyond a reasonable doubt, considering the evidence, and all reasonable
inferences drawn therefrom, in the light most favorable to the State. Id. We
examine each item of evidence in the context of the entire case, and not in
isolation. Id. The trier of fact may draw reasonable inferences from facts
proved as well as from facts found as the result of other inferences, provided
they can be reasonably drawn therefrom. Id. Because the defendant chose to
present a case, we review the entire trial record to determine the sufficiency of
the evidence. Id. The defendant bears the burden of proving that the evidence
was insufficient to prove guilt. Id.

       If the evidence presented at trial consists of both direct and
circumstantial evidence, we apply the standard set forth above and uphold the
verdict unless no rational trier of fact could have found guilt beyond a
reasonable doubt. Id. If, however, the record contains only circumstantial
evidence, the defendant must establish that the evidence fails to exclude all
reasonable conclusions except guilt. Id. The proper analysis is not whether
the evidence excludes every possible conclusion consistent with innocence, but
whether it has excluded all reasonable conclusions other than guilt. Id. We do
not determine whether the defendant has suggested another possible
hypothesis that could explain the events in an exculpatory fashion. State v.
Roy, 167 N.H. 276, 292 (2015). Rather, we evaluate the evidence in the light
most favorable to the State and determine whether the alternative hypothesis is
sufficiently reasonable that a rational trier of fact could not have found proof of
guilt beyond a reasonable doubt. Id. “[W]here solely circumstantial evidence is
at issue, the critical question is whether, even assuming all credibility
resolutions in favor of the State, the inferential chain of circumstances is of
sufficient strength that guilt is the sole rational conclusion.” State v. Ruiz, 170
N.H. 553, 569 (2018) (quotation and emphasis omitted).

                              A. Financial Exploitation

       We first address the defendant’s argument that the evidence was
insufficient to support her financial exploitation of an elderly person conviction.
The defendant was charged with violating RSA 631:9, I(a)(2), which states, in
relevant part:

         I. Whoever commits any of the following acts against an elderly,
      disabled, or impaired adult, . . . shall be guilty of financial
      exploitation . . . if:

           (a) In breach of a fiduciary obligation recognized in law,
        including pertinent regulations, contractual obligations,
        documented consent by a competent person, including, but not
        limited to, an agent under a durable power of attorney,
        guardian, conservator, or trustee, a person, knowingly or
        recklessly, for his or her own profit or advantage:


                                        5
       ....

              (2) Unless authorized by the instrument establishing
           fiduciary obligation, deprives, uses, manages, or takes either
           temporarily or permanently the real or personal property or
           other financial resources of the elderly, disabled, or impaired
           adult for the benefit of someone other than the elderly,
           disabled, or impaired adult.

RSA 631:9, I(a)(2) (emphases added).

      The defendant argues that, in order to prove that she breached a
fiduciary obligation, as required by RSA 631:9, I(a)(2), the State had to prove
that she exercised a fiduciary power or acted in a fiduciary capacity after
January 1, 2015, when RSA 631:9 took effect. The defendant contends that
the State failed to meet this burden because it presented no evidence that she
exercised a fiduciary power or acted in a fiduciary capacity after May 2014,
when the Conway house was purchased. Specifically, the defendant asserts
that because she co-owned Account #2 with the victim and the son, she was
authorized to make purchases from that account in her capacity as co-owner of
the account without exercising any fiduciary power under the SPOA.

       Resolving the defendant’s argument requires that we interpret the
language of RSA 631:9, I(a)(2). The interpretation of a statute raises a question
of law, which we review de novo. See State v. Pinault, 168 N.H. 28, 31 (2015).
In matters of statutory interpretation, we are the final arbiters of the intent of
the legislature as expressed in the words of the statute considered as a whole.
Id. We construe provisions of the Criminal Code according to the fair import of
their terms and to promote justice. Id. We first look to the language of the
statute itself, and, if possible, construe that language according to its plain and
ordinary meaning. Id. We interpret legislative intent from the statute as
written and will not consider what the legislature might have said or add
language that the legislature did not see fit to include. Id. We interpret
statutes in the context of the overall statutory scheme and not in isolation. Id.

        We disagree with the defendant’s argument that, in order to prove that
she breached a fiduciary obligation, the State had to prove that she acted in a
fiduciary capacity or exercised a fiduciary power after January 1, 2015. As an
initial matter, we observe that nothing in the plain language of the statute
supports such an interpretation of the State’s burden of proof. In order to
convict the defendant under RSA 631:9, I(a)(2), the State was required to prove,
as relevant here, that the defendant acted “[i]n breach of a fiduciary obligation
recognized in law” and that the defendant’s actions were not “authorized by the
instrument establishing [the] fiduciary obligation.” RSA 631:9, I(a)(2).


                                        6
       In State v. Folley, 172 N.H. 760 (2020), we upheld the financial
exploitation conviction of a defendant who — similar to the defendant here —
was accused of breaching a fiduciary obligation under the victim’s durable
power of attorney by spending money for his own benefit from a joint account
that he owned with the victim. Folley, 172 N.H. at 762-66, 770-71. There, the
defendant argued that the evidence was insufficient to support his conviction
because the State failed to prove that he acted without the victim’s
authorization. Id. at 770. We rejected this argument, explaining that “the
State was not required to prove that [the defendant] took funds without
authorization from the victim; it was required to prove that [the defendant] took
funds, in breach of a fiduciary duty, without authorization from the instrument
establishing that fiduciary duty — the power of attorney.” Id. We further
observed that, although the power of attorney allowed the defendant to spend
the victim’s money on her behalf, it “placed [the defendant] under a fiduciary
duty to make such financial decisions in a way that [was] ‘reasonable in view of
the interests of the victim and in view of the way in which a person of ordinary
judgment would act in carrying out that person’s own affairs’” and prohibited
him from “‘using the money or property for his own benefit or to make gifts to
himself or others.’” Id. (brackets omitted).

       Because the defendant in Folley did not dispute that he acted pursuant
to the victim’s durable power of attorney when he spent money from the joint
account, we had no occasion to consider the question presented here —
whether a defendant, serving as an agent under a power of attorney, can be
liable for a breach of a fiduciary obligation, as required by RSA 631:9, I(a)(2),
when purporting to act in his or her individual capacity as co-owner of a joint
bank account. See id. at 770-71. To the extent that the defendant here argues
that RSA 631:9, I(a)(2) requires proof in every case that the defendant acted in
a fiduciary capacity, we disagree. RSA 631:9, I(a)(2) requires the State to prove,
as relevant here, that the defendant acted “[i]n breach of a fiduciary obligation
recognized in law.” When determining whether a defendant breached a
fiduciary obligation, we look to the nature and scope of the fiduciary
relationship as informed by the terms of the instrument creating that
relationship. See id. (relying upon the language of the durable power of
attorney to determine whether the defendant breached his fiduciary obligations
to the victim); see also Restatement (Third) of Agency § 8.01 cmt. c at 254
(2006) (explaining that “an agent’s fiduciary duties to the principal vary
depending on the parties’ agreement and the scope of the parties’
relationship”). Thus, in order to determine whether the defendant here
breached a fiduciary obligation, we look to the language of the SPOA.

      The SPOA authorized the defendant “to do anything whatsoever that [the
victim] may or could do in person, with regard to [the victim’s] purchase of [the
Conway] property.” The SPOA provided that, as the victim’s attorney-in-fact,
the defendant had authority “to make decisions about the money, property or
both belonging to the [victim] and to spend the [victim’s] money, property or


                                        7
both on [the victim’s] behalf in accordance with the terms of [the SPOA].”
Similar to the language of the durable power of attorney in Folley, the SPOA
also placed the defendant “under a duty (called a ‘fiduciary duty’) to observe
the standards observed by a prudent person dealing with the property of
another” and prohibited her from using the victim’s “money or property for
[her] own benefit or to make gifts to [her]self or others” unless the SPOA
specifically authorized her to do so. The SPOA did not include any language
suggesting that, under certain circumstances, the defendant could spend the
victim’s money for her own personal benefit. Thus, under the terms of the
SPOA, it made no difference whether the defendant acted in a fiduciary
capacity or in her capacity as co-owner of Account #2; any use of the victim’s
money for her own personal benefit was contrary to her fiduciary obligation
established by the SPOA. We therefore conclude that the State’s burden was
limited to proving that the defendant breached a fiduciary obligation imposed
by the SPOA when she used the victim’s money for her own benefit. See RSA
631:9, I(a)(2).

       The defendant argues, however, that “[i]n light of the fact that [under
Folley] a defendant can violate RSA 631:9, I(a)(2) [by] engaging in conduct that
the victim authorized, it would produce absurd results to hold that the
provision can also apply to acts that do not involve the exercise of fiduciary
powers.” In essence, the defendant asserts that any individual in a fiduciary
relationship with an elderly person would be prohibited from accepting gifts
from the elderly person unless the instrument creating the fiduciary
relationship allowed the fiduciary to use the elderly person’s property for his or
her own benefit. It would make no difference, the defendant posits, that the
elderly person independently authorized the gift or the fiduciary exercised no
fiduciary power in accepting it. This, the defendant asserts, would produce
absurd results.

       We reject the premise of the defendant’s argument that our decision in
Folley precludes a defendant from raising the victim’s authorization or consent
as a defense to a violation of RSA 631:9, I(a)(2). In Folley, we held that, in
order to establish that the defendant breached a fiduciary obligation under
RSA 631:9, I(a)(2), the State need not prove that the defendant lacked
authorization from the victim. See Folley, 172 N.H. at 770. We did not hold,
however, as the defendant asserts here, that “the victim’s authorization [is]
irrelevant to a charge under RSA 631:9, I(a)(2).” Consent remains a viable
defense under the statute, provided that the defendant did not know, or have a
reason to know, that the elderly, disabled, or impaired adult lacked capacity to
consent. See RSA 631:9, IV (2016); see also RSA 626:6, I (2016).

      The defendant also argues that construing RSA 631:9, I(a)(2) in this
manner implicates double jeopardy concerns, as it leaves “little to distinguish
[RSA 631:9, I(a)(2)] from the crime of theft by unauthorized taking under RSA
637:3.” Whether two offenses constitute the same crime for double jeopardy


                                        8
purposes depends upon “whether proof of the elements of the crimes as
charged will require a difference in evidence.” State v. Ramsey, 166 N.H. 45,
51 (2014); see also Blockburger v. United States, 284 U.S. 299, 304 (1932)
(holding that, under the Federal Constitution, two offenses are not the same if
“each provision requires proof of a fact which the other does not”). The
defendant argues that RSA 631:9, I(a)(2) must require proof that the defendant
acted in her fiduciary capacity because, otherwise, “both crimes would require
proof that [the] defendant used the victim’s property without the victim’s
authorization,” thereby rendering them the same offense for double jeopardy
purposes.

       We are not persuaded by the defendant’s double jeopardy argument.
Whereas RSA 631:9, I(a)(2) requires proof that the defendant acted “[i]n breach
of a fiduciary obligation recognized in law,” RSA 637:3, I, provides only that “[a]
person commits theft if he obtains or exercises unauthorized control over the
property of another with a purpose to deprive him thereof.” Moreover, unlike
RSA 637:3, I, RSA 631:9, I(a)(2) does not require proof that the defendant acted
without the victim’s authorization. See Folley, 172 N.H. at 770.

       In light of our conclusion that the State was required to prove only that
the defendant violated a fiduciary obligation when she spent money from
Account #2, we further conclude that the evidence was sufficient to establish
that, after January 1, 2015, the defendant breached her fiduciary obligation
under the SPOA by spending the victim’s money for her own personal benefit.
Although the defendant purchased the Conway house on the victim’s behalf in
May 2014, before RSA 631:9, I(a)(2) took effect, the SPOA’s broad language
indicates that the defendant’s fiduciary obligations continued after the
purchase of the property. In addition to authorizing the defendant to purchase
the property on the victim’s behalf, the SPOA granted the defendant authority
to, among other things, “bargain, sell, convey, lease, mortgage or discharge” the
Conway house and “do any and all things, whether herein enumerated or not,
which [the defendant] shall consider advantageous or proper in connection
with [the victim’s] affairs concerning [the Conway house].” The SPOA provided
that this additional, specified authority was not intended to “limit[] the
generality of the [defendant’s] foregoing broad power.” The SPOA further stated
that the defendant’s authority to act under the SPOA “will end when the
[victim] dies.” Based upon this language, we conclude that the defendant’s
fiduciary obligations did not expire with the purchase of the property.1

      Moreover, a rational trier of fact could have found that, during her
fiduciary relationship with the victim, the defendant spent the victim’s money
for her own benefit and to make gifts to herself, in violation of her fiduciary
obligations under the SPOA. Specifically, a rational trier of fact could have

1Indeed, the defendant conceded at trial that the SPOA did not expire upon the purchase of the
Conway house.


                                               9
found that, after January 1, 2015, the defendant spent approximately $2,762
from Account #2 on expenses that were unrelated to the Conway house. These
expenses included payments for goods and services that were personal to the
defendant, such as the defendant’s hairstylist and credit card and cell phone
bills. The defendant does not dispute that the money in Account #2 belonged
solely to the victim. Nor does she dispute that the victim never consented to
her use of the money in Account #2. Cf. State v. Gagne, 165 N.H. 363, 370-72
(2013) (concluding that funds in a joint account owned by the defendant and
the victim constituted “property of another,” as defined by RSA 637:2, IV, when
the arrangement between the defendant and the victim did not privilege the
defendant “to infringe upon the victim’s interest in the funds in the joint
account for [her] own use” (quotation omitted)). Therefore, even assuming that
the defendant acted in her individual capacity as co-owner of Account #2 when
she spent money from that account, a rational trier of fact could have
nonetheless found, beyond a reasonable doubt, that she violated her fiduciary
obligations under the SPOA by using the victim’s money for her own personal
benefit. Accordingly, because the evidence was sufficient for a rational trier of
fact to find that the defendant breached a fiduciary obligation, the defendant
has failed to meet her burden of establishing that the evidence was insufficient
to support her conviction under RSA 631:9, I(a)(2). See Roy, 167 N.H. at 292.

                         B. Theft by Unauthorized Taking

       We next address the defendant’s argument that the evidence was
insufficient to support either of her theft by unauthorized taking convictions. A
person is guilty of theft by unauthorized taking if he or she “obtains or
exercises unauthorized control over the property of another with a purpose to
deprive him thereof.” RSA 637:3, I. The defendant argues that the evidence
was insufficient to prove that she knew her actions were unauthorized.
Specifically, she asserts that the evidence was insufficient to exclude the
possibility that the son deceived her into believing that the victim authorized
her to transfer money from Account #1 to her own personal checking account
and to spend money from Account #2 on certain purchases.

       For the purposes of this appeal, we assume, without deciding, that RSA
637:3, I, requires the State to prove that the defendant knew her actions were
unauthorized. We also assume, without deciding, that the evidence of the
defendant’s knowledge was wholly circumstantial. Nonetheless, we conclude
that the defendant’s alternative explanation — that she believed the victim
authorized her to transfer $12,000 from Account #1 to her personal account
and to spend money from Account #2 on purchases that benefited her alone —
is not sufficiently reasonable to prevent a rational trier of fact from finding
proof of guilt beyond a reasonable doubt. Roy, 167 N.H. at 292. The totality of
the evidence, viewed in the light most favorable to the State, fails to support a
reasonable conclusion that the defendant did not know that her actions were
unauthorized.


                                       10
      Viewing the evidence and its inferences in the light most favorable to the
State, a rational trier of fact could have found that the defendant concealed her
conduct from the victim by preventing the victim from examining her bank
statements and lying to the victim about using the CDs to settle a fictitious
lawsuit. A rational trier of fact could have therefore found that the defendant’s
deceptive behavior evidenced her consciousness of guilt, and, thus, her
knowledge that the transfers and expenditures were unauthorized. See Folley,
172 N.H. at 768-69 (concluding that the defendants’ out-of-court statements
evidenced their consciousness of guilt where their statements were “squarely
contradicted” by certain records).

       A rational trier of fact could have also found that the victim was of
relatively limited means and was concerned about having sufficient resources
to support her in the future. Because the defendant occasionally assisted the
victim with her finances and co-owned both Account #1 and Account #2, a
rational trier of fact could have found that the defendant was aware of the
victim’s financial limitations. Yet, the defendant depleted nearly all of the
victim’s financial resources in order to pay for things in which the victim
expressed no interest. Based upon this evidence, a rational trier of fact could
have inferred that the defendant knew her actions were unauthorized.

      Moreover, a rational trier of fact could have found that the defendant’s
use of the victim’s money was markedly different from how the victim normally
spent her money. The expenditures from Account #2 included payments to a
wide variety of vendors for goods and services on which the victim did not
normally spend money, and the transfers from Account #1 to the defendant’s
personal account were made at regular intervals and in amounts that did not
correspond to any particular expense incurred by the victim. Because the
defendant, as co-owner of both accounts, had access to the victim’s billing
statements, a rational trier of fact could have found that the defendant knew
the purchases and transfers at issue were inconsistent with how the victim
normally spent her money.

      Accordingly, viewing the evidence in the light most favorable to the State,
we conclude that the defendant’s proposed alternative conclusion — that she
believed the victim, an elderly widow with limited financial resources,
authorized her to transfer $12,000 from Account #1 to her personal account
and spend money from Account #2 to pay for things in which the victim
showed no interest and for which she received no benefit — is not sufficiently
reasonable to prevent a rational trier of fact from finding proof of guilt beyond a
reasonable doubt. Roy, 167 N.H. at 292. The defendant has therefore failed to
meet her burden of establishing that the evidence was insufficient to support
her theft by unauthorized taking convictions. See id.




                                        11
                                 III. Conclusion

      For the foregoing reasons, we affirm the defendant’s convictions on one
count of financial exploitation of an elderly person, see RSA 631:9, I(a)(2), and
two counts of theft by unauthorized taking, see RSA 637:3. Any issues that
the defendant raised in her notice of appeal, but did not brief, are deemed
waived. State v. Bazinet, 170 N.H. 680, 688 (2018).

                                                   Affirmed.


      HICKS, BASSETT, and HANTZ MARCONI, JJ., concurred.




                                        12